Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The Primary reference is changed and another non-final rejection is made.

Response to Arguments
Applicant’s arguments are moot in view of current rejection. 

Claim Objections
The previous claim objection is withdrawn 

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 22 recites the limitation "the safety-critical operation" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	In claim 22 at lines 2 and 9, it is not clear if “a control system” operates in “a self-cleaning operation” at line 2 or in “the safety-critical operation” at line 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 9-11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Meusburger (US 2015/0282251) in view of SAMSUNG’s FE710DRS (SAMSUNG, Electric Range, User Manual, FE710DRS_XAA_DG68-00333A-07, 31/10/2012).
	Regarding claim 1, Meusburger discloses 
An appliance (OVEN APPLIANCE HAVING RESISTIVE TOUCHSCREEN AND METHOD FOR OPERATING SAME; title, Figs. 1, 3

    PNG
    media_image1.png
    406
    624
    media_image1.png
    Greyscale
), comprising:
a control system (controller 50; P23:3, Fig. 3) for operating the appliance in a safety-critical operation (self-clean operation; P33:4 wherein cleaning cycle is safety-critical because “the temperature within or surrounding the oven appliance 10 may generally vary by operating mode”; P33:7-8), the control system comprising:
a main controller (a controller 50, including a microprocessor or other device that is in communication with such components.; P23:3-5, Fig. 3);
a user interface panel (a user interface panel 120; Para. 25, Fig. 3) comprising a first user control (a distinct location on the touchscreen 122; P25:17, Fig. 3 [including] one or more heating elements based on the location of contact on the touchscreen 122; P29:22-23) and a second user control (another distinct location on the touchscreen 122 for “calibration sets which correspond to various temperature-related operating conditions selected and utilized to interpret the electrical signals from the touchscreen 122. The calibration sets including calibration data, such as adjustment factors, etc.; P30:7-11); 
a microprocessor (a general or special purpose microprocessor operable to execute programming instructions or micro-control code associated with a cleaning cycle; P27:2-4) communicatively coupled with the main controller and the first user control, the microprocessor configured to:
receive (receive electrical signal; P29:17) a first initiation signal (a digital value corresponding to the location of contact on the touchscreen 122; P29:19-20 [including] control signals to, for example, the required heating element(s) or other components; P28:10-11) from the first user control to initiate the safety-critical operation;
a microcontroller (the digital signal processor within the controller 50 to “interpret electric signals 212 using for example a suitable transfer function; P31:9-11 wherein interpretation is done by a digital signal processor) communicatively coupled with the main controller and the second user control, the microcontroller configured to:
receive a second initiation signal (the current, real-time level of the temperature-related operating condition; P31:6-8 [and] to “set built-in timers”; P25:7-8 [which is] electrical signals 212 received from the resistive touchscreen 122; P31:9-10, Fig. 5

    PNG
    media_image2.png
    754
    438
    media_image2.png
    Greyscale
) from the second user control to initiate the safety-critical operation;

wherein the main controller is configured to:
receive (be transmitted to the controller 50; P28:6 [and] receive; P28:7), in response to the first initiation signal received at the microprocessor, 
the microprocessor;
receive (be detected by the controller 50; P25:17-18), in response to the second initiation signal received at the microcontroller, 
the microcontroller; and
cause (execute programming instructions or micro-control code associated with a cleaning cycle; P27:3-4) the appliance to operate in the safety-critical operation.

	Meusburger discloses “the main controller” as mapped above, but is silent regarding
the main controller is configured to:
	receive, in response to the first initiation signal received at the microprocessor, a first activation signal from the microprocessor;
receive, in response to the second initiation signal received at the microcontroller, a second activation signal from the microcontroller; and

cause, upon receiving the first activation signal and the second activation signal, the appliance to operate in the safety-critical operation.

	However, “Samsung’s FE710DRS user manual” discloses, in the same technical field for “How to delay the start of self-cleaning” (Page 57, line 22

    PNG
    media_image3.png
    936
    728
    media_image3.png
    Greyscale
),
the main controller (a control; Page 19, line 4 from bottom) is configured to:
receive (data-communication through data bus of the control to the related control circuit elements; Page 19, line 4 from bottom), in response to the first initiation signal (1. Press the SELF CLEAN pad.; Page 57, line 23) received at the microprocessor (the micro-processor of “the oven control”; Page 52, line 10 from bottom), a first activation signal (Select the desired self-clean time by pressing the SELF CLEAN pad.; Page 57, line 24) from the microprocessor;
	receive (data-communication through data bus of the control to the related control circuit elements; Page 19, line 4 from bottom), in response to the second initiation signal (4. Press the START/SET pad 2.; Page 57, line 27) received at the microcontroller, a second activation signal (3. Using the CLOCK and number pads, enter the time you want the clean cycle to start.; Page 57, line 26) from the microcontroller (the clock controller in the CLOCK and number pads; Page 57, line 26) ; and
	cause (turn on automatically from the recitation “Self-Cleaning cycle will turn on automatically a the set time”.; Page 57, line 31), upon receiving the first activation signal and the second activation signal, the appliance (Electric Range; Page 1) to operate in the safety-critical operation (a self-cleaning cycle; Page 57, line 34 wherein a user “may find it necessary to stop or interrupt a self-cleaning cycle due to smoke in the oven.”; Page 57, line 33).

	The advantage of using Samsung’s FE710DRS user manual about the start of self-cleaning is to show the actual steps of how to start a self-cleaning operation of an actual Electric Range.
	 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Meusburger with Samsung’s FE710DRS user manual by replacing Meusburger’s step of the controller 50 with Samsung’s FE710DRS user manual steps about the start of self-cleaning in order to show the actual steps of how to start a self-cleaning operation of an actual Electric Range.


Regarding claim 3, Meusburger in view of Samsung’s FE710DRS user manual discloses
{the second user control (Meusburger: another distinct location on the touchscreen 122 for “calibration sets which correspond to various temperature-related operating conditions selected and utilized to interpret the electrical signals from the touchscreen 122. The calibration sets including calibration data, such as adjustment factors, etc.; P30:7-11) becomes active only after (Samsung’s FE710DRS user manual:  4. Press the START/SET pad which is the last command) the main controller (a controller 50, including a microprocessor or other device that is in communication with such components.; P23:3-5, Fig. 3) receives the first activation signal (control signals to, for example, the required heating element(s) or other components; P28:10-11)} (Further MPEP 2114 teaches that if the prior art teaches all the structural features of the claim, then the prior art structure possesses the functionally defined limitations of the claimed apparatus in the pair of the braces.).

	Regarding claim 4, Meusburger in view of Samsung’s FE710DRS discloses
the first user control (Meusburger: a distinct location on the touchscreen 122; P25:17, Fig. 3) is a touchscreen (Meusburger: the touchscreen 122; P25:17, Fig. 3).

	Regarding claim 9, Meusburger in view of Samsung’s FE710DRS discloses
the appliance (Samsung’s FE710DRS user manual: Electric Range; Page 1) is an oven appliance (Samsung’s FE710DRS user manual: the oven for self-cleaning; Page 57) and the safety-critical operation (Samsung’s FE710DRS user manual: a self-cleaning cycle; Page 57, line 34 wherein a user “may find it necessary to stop or interrupt a self-cleaning cycle due to smoke in the oven.”; Page 57, line 33) is a self-cleaning cycle (Samsung’s FE710DRS user manual: a self-cleaning cycle; Page 57, line 34).

Regarding claim 10, Meusburger in view of Samsung’s FE710DRS discloses
the oven appliance (Samsung’s FE710DRS user manual: the oven for self-cleaning; Page 57) comprises a cabinet (Samsung’s FE710DRS user manual: the cabinets; Page 66, column “Solution”, 3rd row) defining an oven cavity (Samsung’s FE710DRS user manual: sufficient room for installation.; Page 66, column “Solution”, 3rd row).

Regarding claim 11, Meusburger in view of Samsung’s FE710DRS discloses
the first user control (Samsung’s FE710DRS user manual: SELF CLEAN 13; Page 27

    PNG
    media_image4.png
    604
    563
    media_image4.png
    Greyscale
) is illuminated 
(Samsung’s FE710DRS user manual: the light making the letters “Self Clean”; Page 27) and the second user control (Samsung’s FE710DRS user manual: CLOCK and number pads, enter the time you want the clean cycle to start.; Page 57, line 26) is illuminated by a second backlight (Samsung’s FE710DRS user manual: the light making the letters “Clock”; Page 27).

	Regarding claim 22, Meusburger discloses 
An appliance (OVEN APPLIANCE HAVING RESISTIVE TOUCHSCREEN AND METHOD FOR OPERATING SAME; title, Figs. 1, 3

    PNG
    media_image1.png
    406
    624
    media_image1.png
    Greyscale
), comprising:
a control system (controller 50; P23:3, Fig. 3) for operating the appliance in a safety-critical operation (self-clean operation; P33:4 wherein cleaning cycle is safety-critical because “the temperature within or surrounding the oven appliance 10 may generally vary by operating mode”; P33:7-8), the control system comprising:
a main controller (a controller 50, including a microprocessor or other device that is in communication with such components.; P23:3-5, Fig. 3);
(a user interface panel 120; Para. 25, Fig. 3) comprising a first user control (a distinct location on the touchscreen 122; P25:17, Fig. 3 [including] one or more heating elements based on the location of contact on the touchscreen 122; P29:22-23) and a second user control (another distinct location on the touchscreen 122 for “calibration sets which correspond to various temperature-related operating conditions selected and utilized to interpret the electrical signals from the touchscreen 122. The calibration sets including calibration data, such as adjustment factors, etc.; P30:7-11); 

a user interface panel (a user interface panel 120; Para. 25, Fig. 3) comprising a touchscreen (the touchscreen 122; P25:17, Fig. 3) and 

a microprocessor (a general or special purpose microprocessor operable to execute programming instructions or micro-control code associated with a cleaning cycle; P27:2-4) communicatively coupled with the main controller and the touchscreen, the microprocessor configured to:
receive (receive electrical signal; P29:17), in response to a touch input (touching the touchscreen 122 directly with, for example, a finger; P25:13-14) to a predefined touch region (a distinct location on the touchscreen 122; P25:17, Fig. 3 [including] one or more heating elements based on the location of contact on the touchscreen 122; P29:22-23) of the touchscreen, a first initiation signal (Various commands for a user to select through such touching; P25:14-15) from the touchscreen to initiate the safety-critical operation;

a microcontroller (the digital signal processor within the controller 50 to “interpret electric signals 212 using for example a suitable transfer function; P31:9-11 wherein interpretation is done by a digital signal processor) communicatively coupled with the main controller, the microcontroller configured to:

	Meusburger discloses “the main controller” as mapped above, but is silent regarding
the microcontroller configured to:
a discrete key; 

receive, in response to a touch input to the discrete key, a second initiation signal from the discrete key to initiate the safety-critical operation, wherein the discrete key becomes active and illuminated only after the main controller receives the first activation signal; wherein the main controller is configured to:

receive, in response to the first initiation signal received at the microprocessor, a first activation signal from the microprocessor;

receive, in response to the second initiation signal received at the microcontroller, a second activation signal from the microcontroller; and

cause, upon receiving the first activation signal and the second activation signal, the oven appliance to perform the self-cleaning operation.

	However, “Samsung’s FE710DRS user manual” discloses, in the same technical field for “How to delay the start of self-cleaning” (Page 57, line 22

    PNG
    media_image3.png
    936
    728
    media_image3.png
    Greyscale
),
a discrete key (5. Delay Start among the 18 function keys; Page 27, The Oven Control Panel next page

    PNG
    media_image5.png
    867
    684
    media_image5.png
    Greyscale
); 
the microcontroller (each driver and controller of the plural devices inside “the oven control”; Page 52, line 10 from bottom) configured to:

receive (data-communication through data bus of the control to the related control circuit elements; Page 19, line 4 from bottom), in response to a touch input (1. Press the SELF CLEAN pad.; Page 57, line 23) to the discrete key, a second initiation signal (2. Press the DELAY START pad.; Page 57, line 25) from the discrete key to initiate the safety-critical operation (a self-cleaning cycle; Page 57, line 34 wherein a user “may find it necessary to stop or interrupt a self-cleaning cycle due to smoke in the oven.”; Page 57, line 33), wherein the discrete key becomes active and illuminated (make the numbers visible and readable; Page 27) only after (Samsung’s FE710DRS user manual:  4. Press the START/SET pad which is the last command) the main controller receives the first activation signal (Select the desired self-clean time by pressing the SELF CLEAN pad.; Page 57, line 24); 

wherein the main controller (a control; Page 19, line 4 from bottom) is configured to:
receive (data-communication through data bus of the control to the related control circuit elements; Page 19, line 4 from bottom), in response to the first initiation signal (1. Press the SELF CLEAN pad.; Page 57, line 23) received at the microprocessor (the micro-processor of “the oven control”; Page 52, line 10 from bottom), a first activation signal  (Select the desired self-clean time by pressing the SELF CLEAN pad.; Page 57, line 24) from the microprocessor;

receive (data-communication through data bus of the control to the related control circuit elements; Page 19, line 4 from bottom), in response to the second initiation signal received at the microcontroller, a second activation signal (3. Using the CLOCK and number pads, enter the time you want the clean cycle to start.; Page 57, line 26) from the microcontroller; and

(4. Press the START/SET pad), upon receiving the first activation signal and the second activation signal, the oven appliance (Electric Range; Page 1)  to perform the self-cleaning operation (a self-cleaning cycle; Page 57, line 34 wherein a user “may find it necessary to stop or interrupt a self-cleaning cycle due to smoke in the oven.”; Page 57, line 33).

	The advantage of using Samsung’s FE710DRS user manual about the start of self-cleaning is to show the actual steps of how to start a self-cleaning operation of an actual Electric Range.
	 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Meusburger with Samsung’s FE710DRS user manual by replacing Meusburger’s step of the controller 50 with Samsung’s FE710DRS user manual steps about the start of self-cleaning in order to show the actual steps of how to start a self-cleaning operation of an actual Electric Range.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meusburger (US 2015/0282251) in view of SAMSUNG’s FE710DRS (SAMSUNG, Electric Range, User Manual, FE710DRS_XAA_DG68-00333A-07, 31/10/2012) as applied to claim 1 above, and further in view of FTF-ENT-F0714 (IEC/UL 60730-Class-B, June 2010).

Regarding claim 2, Meusburger in view of Samsung’s FE710DRS user manual discloses
the microcontroller (Meusburger: the digital signal processor within the controller 50 to “interpret electric signals 212 using for example a suitable transfer function; P31:9-11 wherein interpretation is done by a digital signal processor)

but Meusburger in view of Samsung’s FE710DRS user manual is silent regarding
the microcontroller is UL 60730 Class B compliant.

	However, FTF-ENT-F0714 discloses, in the technical field for “Industrial Safety starts with IEC/UL 60730 Standards” (title),

the microcontroller (Electronic Control; Table pasted below) is UL 60730 Class B compliant (FTF-ENT-F0714: “ensure the electronic components work reliably”; Table pasted below
 
    PNG
    media_image6.png
    509
    927
    media_image6.png
    Greyscale
)

	The advantage of using FTF-ENT-F0714 spec’s heat prevented electronic components is to ensure the electronic components work reliably within the designed level of allowable heat energy.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Meusburger in view of Samsung’s FE710DRS user manual with FTF-ENT-F0714 spec by replacing Meusburger’s ordinary CPU registers, memory and I/O periphery such as a digital signal processor with FTF-ENT-F0714 spec’s heat prevented electronic components in order to .


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meusburger (US 2015/0282251) in view of SAMSUNG’s FE710DRS (SAMSUNG, Electric Range, User Manual, FE710DRS_XAA_DG68-00333A-07, 31/10/2012) as applied to claim 4 above, and further in view of Herz (US 8,031,164).

Regarding claim 5, Meusburger in view of Samsung’s FE710DRS user manual discloses
upon or after receiving the first activation signal (Meusburger: control signals to, for example, the required heating element(s) or other components; P28:10-11) from the microprocessor (Meusburger: a general or special purpose microprocessor operable to execute programming instructions or micro-control code associated with a cleaning cycle; P27:2-4), the main controller (Meusburger: a controller 50, including a microprocessor or other device that is in communication with such components.; P23:3-5, Fig. 3) is further configured to:
{send (Meusburger: execute; P27:3-4) a trigger signal (Meusburger: programming instructions or micro-control code associated with a cleaning cycle; P27:3-4) to the microcontroller (Meusburger: the digital signal processor within the controller 50 to “interpret electric signals 212 using for example a suitable transfer function; P31:9-11 wherein interpretation is done by a digital signal processor);
wherein after receiving the trigger signal, the microcontroller is configured to: 
activate the second user control (Meusburger: another distinct location on the touchscreen 122 for “calibration sets which correspond to various temperature-related operating conditions selected and utilized to interpret the electrical signals from the touchscreen 122. The calibration sets including calibration data, such as adjustment factors, etc.; P30:7-11)} (Further MPEP 2114 teaches that if the prior art teaches all the structural features of the claim, then the prior art structure possesses the functionally defined limitations of the claimed apparatus in the pair of the braces.); and
activate (Meusburger: touch the touchscreen 122 directly with, for example, a finger; P25:13-14) a second backlight (Meusburger: the color of “another distinct location on the touchscreen 122”; P25:17, Fig. 3 wherein the color is a background light modified by the LCD cells) to illuminate the second user control (Meusburger: another distinct location on the touchscreen 122”; P25:17, Fig. 3).
	Meusburger discloses “the second user control” as mapped above, but Meusburger in view of Samsung’s FE710DRS user manual is silent regarding
activate a second backlight to illuminate the second user control.

	However, Herz discloses, in the technical field for “illuminating the display” (C1:26),
activate (is activated; C1:27) a second backlight (the backlight; C1:27) to illuminate the second user control (the display; C1:26).

The advantage of using Herz’s display having a backlight is to provide a background color over which the text, pictures and/or images are displayed.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Meusburger in view of Samsung’s FE710DRS user manual with Herz by replacing Meusburger’s distinct locations on the touchscreen 122 with Herz’ display having a backlight in order to brighten the texts on the touchscreen.

Regarding claim 6, Meusburger in view of Samsung’s FE710DRS user manual and Herz discloses
(Meusburger: self-clean operation; P33:4 [in view of] Samsung’s FE710DRS user manual: “You may find it necessary to stop or interrupt a self-cleaning cycle due to smoke in the oven.”; Page 57, line 33), the second user control (Meusburger: another distinct location on the touchscreen 122 for “calibration sets which correspond to various temperature-related operating conditions selected and utilized to interpret the electrical signals from the touchscreen 122. The calibration sets including calibration data, such as adjustment factors, etc.; P30:7-11) remains illuminated (Herz: illuminating; C1:26).

The advantage of using Herz’s display having a backlight is to provide a background color over which the text, pictures and/or images are displayed.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Meusburger in view of Samsung’s FE710DRS user manual with Herz by replacing Meusburger’s distinct locations on the touchscreen 122 with Herz’ display having a backlight in order to brighten the texts on the touchscreen.

Regarding claim 7, Meusburger in view of Samsung’s FE710DRS user manual and Herz discloses
{during operation of the appliance in the safety-critical operation (Meusburger: self-clean operation; P33:4 [in view of] Samsung’s FE710DRS user manual: “You may find it necessary to stop or interrupt a self-cleaning cycle due to smoke in the oven.”; Page 57, line 33), the microcontroller (Meusburger: the digital signal processor within the controller 50 to “interpret electric signals 212 using for example a suitable transfer function; P31:9-11 wherein interpretation is done by a digital signal processor) is further configured to:
(Samsung’s FE710DRS user manual: the electric signal from “CLEAR/OFF”; Page 27) indicative of a user cancel input (Samsung’s FE710DRS user manual: 6. CLEAR/OFF : Press to cancel all oven operations except the clock and timer, warming center,
and warming drawer.; Page 27) to the second user control (Samsung’s FE710DRS user manual: the “CLEAR/OFF” button; Page 27); 
	upon receiving the one or more signals indicative of the user cancel input to the second user control, send a cancel signal (Samsung’s FE710DRS user manual: the electric signal from “CLEAR/OFF”; Page 27) to the main controller.} (Further MPEP 2114 teaches that if the prior art teaches all the structural features of the claim, then the prior art structure possesses the functionally defined limitations of the claimed apparatus in the pair of the braces.).
Regarding claim 8, Meusburger in view of Samsung’s FE710DRS user manual and Herz discloses
after the microcontroller (Samsung’s FE710DRS user manual: the microprocessor in “the CLOCK and number pads”; Page 57, line 26) activates the second user control (Samsung’s FE710DRS user manual: 3. the CLOCK and number pads; Page 57, line 26) and activates the second backlight (Samsung’s FE710DRS user manual: the LED light of the CLOCK and number pads; Page 57, line 26) to illuminate the second user control, the main controller (Samsung’s FE710DRS user manual: a control; Page 19, line 4 from bottom) is further configured to cause (Samsung’s FE710DRS user manual: 4. Press the START/SET pad), upon receiving the first activation signal (Samsung’s FE710DRS user manual: Select the desired self-clean time by pressing the SELF CLEAN pad.; Page 57, line 24) and the second activation signal, the appliance to operate in the safety-critical operation (a self-cleaning cycle; Page 57, line 34 wherein a user “may find it necessary to stop or interrupt a self-cleaning cycle due to smoke in the oven.”; Page 57, line 33) only if the second activation signal is received by the main controller within a predetermined time (Samsung’s FE710DRS user manual: the latency time of the electronic circuit of “a control”; Page 19, line 4 from bottom) after receiving the first activation signal (Samsung’s FE710DRS user manual: Select the desired self-clean time by pressing the SELF CLEAN pad.; Page 57, line 24).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meusburger (US 2015/0282251) in view of SAMSUNG’s FE710DRS (SAMSUNG, Electric Range, User Manual, FE710DRS_XAA_DG68-00333A-07, 31/10/2012) as applied to claim 4 above, and further in view of Ebrom (US 10,333,731).

Regarding claim 20, Meusburger in view of Samsung’s FE710DRS discloses
during operating the appliance (Samsung’s FE710DRS user manual: Electric Range; Page 1) in the safety-critical operation (Samsung’s FE710DRS user manual: a self-cleaning cycle; Page 57, line 34 wherein a user “may find it necessary to stop or interrupt a self-cleaning cycle due to smoke in the oven.”; Page 57, line 33), the microcontroller (Samsung’s FE710DRS user manual: the clock controller in the CLOCK and number pads; Page 57, line 26) is configured to perform 
, and wherein the main controller (Samsung’s FE710DRS user manual: a control; Page 19, line 4 from bottom) is configured to automatically cancel (Samsung’s FE710DRS user manual: stop or interrupt a self-cleaning cycle due to smoke in the oven.”; Page 57, line 33) the safety-critical operation if one or more system issues (Samsung’s FE710DRS user manual: smoke in the oven.”; Page 57, line 33) are detected by the microcontroller during one of the self-test operations.

	Meusburger discloses “the microcontroller” as mapped above, but Meusburger in view of Samsung’s FE710DRS is silent regarding
a self-test operation at predetermined intervals

	However, Ebrom discloses, in the same technical field for “the appliance A12” (C28:48, Fig. 15

    PNG
    media_image7.png
    318
    569
    media_image7.png
    Greyscale
)
a self-test operation (recording diagnostic data from the appliance A12; C28:50, Fig. 15) downloading customized testing scripts based on the diagnostic data, and the testing scripts can be used to further diagnose the appliance failure or eliminate the problem; C28:60-63, Fig. 15) at predetermined intervals (the time span to “to execute logic associated with data collection, analysis, and test scripts”; C29:3-4)

	The advantage of using Ebrom’s recording diagnostic data from the appliance A12 is not only to provide a reserved capability to diagnose the root-cause of the appliance failure, but also to do the surveillance of the status of the electronic system of the A12.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Meusburger in view of Samsung’s FE710DRS with Ebrom by adding Ebrom’s recording diagnostic data from the appliance A12 to Meusburger’s controller 50 in order not only to provide a reserved capability to diagnose the root-cause of the appliance failure, but also to do the surveillance of the status of the electronic system of the A12. 

Regarding claim 21, Meusburger in view of Samsung’s FE710DRS and Ebrom discloses
(Ebrom: a main controller A68 of the appliance A12, additional operation cycles provided to a cycle engine A69; C22:34-36, Fig. 11) receives the first activation signal (Ebrom: data comprising the actions to be taken during each step; Col. 22, lines 44-46 [for] “a fire or smoke and take appropriate actions”; Col. 29, line 28-30) and the second activation signal (Ebrom-combining: message to “turn off an oven”; Col. 29, line 30, “Power down” in Fig. 1) but prior to causing the appliance to operate in the safety-critical operation (Ebrom: “when detecting a fire or smoke, turning off an oven and cooktop, turning off HVAC systems, turning on lights, and shutting off gas supply.”; Col. 29, lines 27-32, [including] self-cleaning; C21:50-51), the microcontroller (Ebrom: a corresponding controller; C15:24-27) is configured to perform a self-test operation  (Ebrom: testing household appliance functionality; C12:30, Fig. 94) to detect one or more system issues (Ebrom: fault state; C61:63).

	The advantage of using Ebrom’s recording diagnostic data from the appliance A12 is not only to provide a reserved capability to diagnose the root-cause of the appliance failure, but also to do the surveillance of the status of the electronic system of the A12.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Meusburger in view of Samsung’s FE710DRS with Ebrom by adding Ebrom’s recording diagnostic data from the appliance A12 to Meusburger’s controller 50 in order not only to provide a reserved capability to diagnose the root-cause of the appliance failure, but also to do the surveillance of the status of the electronic system of the A12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Upston (US-20140352549), Imai (US-20040069764-), Barnett (US-4431907), Shinn (US-4908760), Boyer (US-20110266271).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761                       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761